TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00406-CV


Jorge Sanchez-Gutierez, d/b/a NCRA, Inc. d/b/a Change Back Stores of Austin and
Eugenia Rodarte-Sanchez, d/b/a NCRA, Inc., d/b/a Change Back
Stores of Austin, Appellants

v.

Austin Centennial, Ltd., Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
NO. GN203734, HONORABLE PATRICK O. KEEL, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	Appellants filed an unopposed motion to dismiss their appeal advising that they no
longer desire to pursue this appeal.  The appeal is dismissed on the motion of appellants. See Tex.
R. App. P. 42.1(a)(1).


 
					Bea Ann Smith, Justice
Before Chief Justice Law, Justices B. A. Smith and Pemberton
Dismissed on Appellants' Motion
Filed:   September 23, 2004